Citation Nr: 1001063	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C.  In August 2009, the 
Veteran testified before the Board at a hearing held at the 
RO in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that he contracted hepatitis C while in 
service.  At his August 2009 hearing, he stated that he had 
engaged in intravenous drug use and unprotected sexual 
relations while in service.  He stated that shortly after 
separating from service, he was deemed unfit to donate plasma 
because he had gonorrhea.  However, after being treated at 
Bell Flower Hospital, it was determined that he did not have 
gonorrhea, and his condition was unknown.  Then, in 1993, he 
was diagnosed with hepatitis C, and began taking medication.  

Service medical records reflect that in February 1975, the 
Veteran tested positive for amphetamines, though he denied 
drug use. 

Private treatment records dated from July 2003 to September 
2007 reflect a diagnosis of clinically mild chronic active 
hepatitis C, and medication for control of the disease.  

The Veteran's service medical records are negative for a 
diagnosis of hepatitis C.  Although the Veteran asserts that 
his hepatitis C is most likely related to his drug use in 
service, as a layperson, he is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  Because a 
VA examiner has not yet opined as to the likely etiology of 
the Veteran's hepatitis C, or the approximate date of onset, 
the Board finds that an etiological opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.  

Next, it appears as though private treatment records are 
outstanding.  The Veteran contends that shortly after 
separating from service he received treatment for an illness 
that was later diagnosed as hepatitis C at Bell Flower 
Hospital.  As these records are pertinent to the Veteran's 
claim, because they evidence treatment shortly after 
separation from service, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Additionally, the Veteran has stated that he 
received treatment for his hepatitis C beginning in 1993 by 
Dr. David Bash.  However, records from Dr. Bash are dated 
only from July 2003 to September 2007.  Therefore, the 
records dated from 1993 to 2003 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
private medical records from Bell Flower 
Hospital dated from 1976 to 1993.  All 
attempts to secure those records must be 
documented in the claims folder.

2.  After obtaining the necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
private medical records from Dr. David 
Bash dated from 1993 to 2003.  All 
attempts to secure those records must be 
documented in the claims folder.

3.  Request a medical opinion as to the 
approximate date of onset of the Veteran's 
hepatitis C and the manner in which he 
likely contracted the virus.  The claims 
folder must be made available to and be 
reviewed by the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.  
Based upon that review, the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that any currently 
diagnosed hepatitis C is etiologically 
related to the Veteran's active military 
service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

4.  Then, readjudicate the Veteran's 
claim.  If any action remains adverse to 
the Veteran, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

